EXHIBIT 10.17

--------------------------------------------------------------------------------

Profire Energy, Inc. 2010 Equity Incentive Plan Amendment




AMENDMENT TO OPTION AGREEMENTS
This AMENDMENT TO OPTION AGREEMENTS (this "Amendment") is made and entered into
effective as of [ __ ], 2015 by Profire Energy, Inc. (the "Company") with
respect to each Option Agreement listed on Schedule A (each, an "Option
Agreement" and collectively, the "Option Agreements") heretofore executed by the
Company which provides for the grant of an Option pursuant to the Profire
Energy, Inc., 2010 Equity Incentive Plan (the "Plan").  Capitalized terms used
but not otherwise defined herein shall have the meanings given them in the
Option Agreements.
WHEREAS, the Option Agreements were entered into between the Company and certain
individuals eligible to receive grants pursuant to the Plan (each, an "Optionee"
and collectively, the "Optionees");
WHEREAS, the Company desires to amend the Option Agreements entered into between
the Company and each Optionee, and has determined that the amendments provided
for herein do not adversely alter or impair the rights of such Optionees.
NOW, THEREFORE, in consideration of the foregoing promises and agreements and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the Company agrees as follows:
1.    Amendment of Section 3.  Section 3 of each Option Agreement is hereby
amended and reinstated to read as follows:

I.   Section 3.                           Exercise Procedure Withholding

II. Holder shall exercise the Option, or any portion thereof, by notifying the
Company of the number of shares that he or she desires to purchase by delivering
a completed Notice of Stock Option Exercise, a copy of which is attached hereto
as Exhibit B. Such notice must be accompanied by payment in full of the exercise
price for all shares to be purchased by (i) cash, check (bank check, certified
check or personal check) or money order payable to the order of the Company,
(ii) delivery of unencumbered shares previously acquired by Holder having a Fair
Market Value on the date of exercise that is equal to the exercise price, (iii)
withholding of shares that would otherwise be issued upon such exercise having a
Fair Market Value on the date of exercise equal to the aggregate exercise price
for the shares for which the Option is being exercised or (iv) a cashless
(broker-assisted) exercise that complies with all applicable laws.

In order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it upon the exercise of the
Option and in order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
insure that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from Holder. In accordance with
the terms of the Plan, and such rules as may be adopted by the Compensation
Committee of the Company under the Plan, Holder may elect to satisfy its federal
and state income tax withholding obligations arising from the receipt of the
Shares by (i) delivering cash, check (bank check, certified check or personal
check) or money order payable to the order of the Company, (ii) having the
Company withhold a portion of the shares otherwise to be issued upon such
exercise having a Fair Market Value on the date of exercise equal to the amount
of the employer's minimum statutory withholding requirements, or (iii)
delivering unencumbered shares previously acquired by Holder having a Fair
Market Value on the date of exercise that is equal to the amount of such taxes. 
The Company will not deliver any fractional share but will pay, in lieu thereof,
the Fair Market Value of such fractional share.  Holder's election must be made
on or before the date that the amount of tax to be withheld is determined.

III.

2.    Amendment of Section 4.  Section 4 of each Option Agreement is hereby
amended to read in its entirety as follows:

IV. The Option shall terminate and may no longer be exercised if Holder's
Service terminates, except that:

(a)    If Holder's Service shall be terminated for any reason, voluntary or
involuntary, with or without cause, other than Holder's death or disability
(within the meaning of Section 22(e)(3) of the Code), Holder may at any time
within a period of 90 days after such termination exercise the Option to the
extent the Option was exercisable by Holder on the date of the termination of
Holder's Service.
(b)    If Holder shall die while the Option is still exercisable according to
its terms or if Service is terminated because Holder has become disabled (within
the meaning of Section 22(e)(3) of the Code) while in the Service of the Company
and Holder shall not have fully exercised the Option, such Option may be
exercised at any time within 12 months after Holder's death or date of
termination of Service for disability by Holder, personal representatives or
administrators or guardians of Holder, as applicable, or by any person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of shares Holder was
entitled to purchase under the Option on (i) the earlier of the date of death or
termination of Service or (ii) the date of termination for such disability, as
applicable.
(c)    Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the Expiration Date.
(d)    For purposes of this Section 4, the term "Service" shall mean service as
an employee, director or consultant.
3.    Remainder of Agreement Unchanged.  Except as amended by this Amendment,
each Option Agreement shall otherwise remain in full force and effect.
IN WITNESS WHEREOF, this Amendment has been executed to be effective as of the
date and year first above written.


PROFIRE ENERGY, INC.




By:                                                                                                          
Name:                                                                                                          
Title:                                                                                                          





--------------------------------------------------------------------------------
